 


109 HR 1942 IH: 527 Transparency Act of 2005
U.S. House of Representatives
2005-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1942 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Mr. Shaw (for himself, Mr. Foley, Mr. Sam Johnson of Texas, and Mr. English of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to impose penalties for the failure of 527 organizations to comply with disclosure requirements. 
 
 
1.Short titleThis Act may be cited as the 527 Transparency Act of 2005. 
2.Reporting frequency in non-election years increased to quarterly 
(a)In generalClause (ii) of section 527(j)(2)(A) of the Internal Revenue Code of 1986 (relating to required disclosure) is amended to read as follows: 
 
(ii)quarterly reports, which shall be filed not later than the fifteenth day after the last day of each calendar quarter, and which shall be complete as of the last day of each calendar quarter, except that the report for the quarter ending December 31 shall be filed not later than January 31 of the following calendar year.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2005. 
3.Failure of 527 organization to comply with disclosure requirements 
(a)Excise tax on managers 
(1)In generalSubchapter C of chapter 42 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
4956.Tax on failure of political organizations to meet disclosure requirements 
(a)Tax imposedIn the case of a failure of a political organization to meet the disclosure requirements of section 527(j) with respect to any contribution to or expenditure from the political organization, there is hereby imposed on the political organization a tax for each such failure.   
(b)Amount of taxThe tax imposed by subsection (a) shall be 30 percent of the total amount of the contribution or expenditure with respect to which such failure occurred.  
(c)Liability for tax 
(1)In generalExcept as provided by paragraph (2), the tax imposed by subsection (a) shall be paid by the political organization. 
(2)Joint and several liability of organization managersEach organization manager of the political organization shall be jointly and severally liable for any tax imposed under subsection (a). 
(d)Organization managerFor purposes of this section, the term organization manager means any officer, director, or trustee of the political organization (or individual having powers or responsibilities similar to those of an officer, director, or trustee).  
(e)Political organizationThe term political organization shall have the meaning given such term by section 527(e)(1).. 
(2)Conforming amendments 
(A)The heading for subchapter C of chapter 42 of such Code is amended by adding at the end the following: ; failure of political organizations to meet reporting requirements. 
(B)The table of sections for such subchapter C is amended by adding at the end the following: 
 
 
Sec. 4956. Tax on failure of political organizations to meet disclosure requirements . 
(C)The item in the table of subchapters of such chapter 42 relating to subchapter C is amended to read as follows: 
 
 
Subchapter C. Political expenditures of section 501(c)(3) organizations; failure of political organizations to meet reporting requirements.. 
(3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31, 2005.  
(b)Denial of gift tax exclusion 
(1)In generalParagraph (4) of section 2501(a) of the Internal Revenue Code of 1986 (relating to taxable transfers) is amended to read as follows: 
 
(4)Transfers to political organizations 
(A)In generalParagraph (1) shall not apply to the transfer of money or other property to a political organization (within the meaning of section 527(e)(1)) for the use of such organization. 
(B)Exception for failure of organization to meet disclosure requirementsSubparagraph (A) shall not apply to any transfer in a calendar year for which the political organization fails to make the disclosures required by section 527(j).. 
(2)Notice to contributors of denial of gift tax exception for failure to discloseSection 527(j) of such Code is amended by adding at the end the following new paragraph: 
 
(8)Notice to contributors of denial of gift tax exception for failure to discloseIn the case of a final determination by the Secretary that a failure described in paragraph (1)(A) with respect to an organization occurred, the organization shall, not later than 90 days after the date of such determination, provide written notice of such failure to each contributor to the organization for the calendar year in which such failure occurred. Such notice shall include a statement that the exception under section 2501(a)(4)(A) does not apply to any contribution to the organization in such calendar year.. 
(3)Effective dateThe amendments made by this subsection shall apply to transfers made after December 31, 2005.  
 
